          Case 3:21-cv-00628-VAB Document 1 Filed 05/06/21 Page 1 of 19




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


                                       :
PATRICIA ARNOLD,                       :
     Plaintiff                         :
                                       :                     Civil Action No.
v.                                     :
                                       :
CAROLE BURDICK, PFIZER, INC., FIDELITY :
BROKERAGE SERVICES (CONNECTICUT)       :
LLC, and THE PRUDENTIAL INSURANCE      :
COMPANY OF AMERICA,                    :
      Defendants                       :                     MAY 6, 2021
                                       :

                                 PETITION FOR REMOVAL

               TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE

DISTRICT OF CONNECTICUT:

               Defendant Pfizer Inc. (“Pfizer”) respectfully states:

               1.      On or about April 6, 2021, an action was commenced against Pfizer in the

Superior Court for the Judicial District of New London, in the State of Connecticut, captioned

Patricia Arnold v. Carole J. Burdick et. al, civil action number KNL-CV21-6050893-S (“State

Court Action”), by delivery of the Complaint to Pfizer. Copies of all process, pleadings, and

orders in the State Court Action are annexed hereto as Exhibit A.

               2.      Pfizer has not served any answer or responsive pleading to the Complaint,

nor made any argument before the Superior Court in the State Court Action.

               3.      This action is removed to this Court on the ground that original

jurisdiction exists pursuant to 28 U.S.C. § 1331, federal question jurisdiction.
           Case 3:21-cv-00628-VAB Document 1 Filed 05/06/21 Page 2 of 19




                 4.       This action against Pfizer, as well as Co-Defendants Fidelity Workplaces

Services LLC (“Fidelity”)1 and The Prudential Insurance Company of America (“Prudential”),

arises under the laws of the United States, namely the Employee Retirement Income Security Act

of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1001, et seq. ERISA applies to any “employee

benefit plan” if the plan is established or maintained by an employer or employee organization

engaged in commerce or any industry or activity affecting commerce. 29 U.S.C. § 1003. An

“employee benefit plan” is defined as an employee welfare benefit plan or an employee pension

benefit plan. 29 U.S.C. § 1002(3).

                 5.       In this case, Plaintiff Patricia Arnold alleges she was “named the

irrevocable beneficiary or survivor annuitant” of her ex-husband’s Pfizer life insurance policies.

(Compl. ¶ 7.) Group life insurance programs sponsored by employers, like the one at issue in

this case, are employee benefit plans within the meaning of 29 U.S.C. § 1002(3) and 29 U.S.C. §

1144(a).

                 6.       Plaintiff seeks the payment of benefits under life insurance policies

established and maintained under a welfare benefit plan sponsored by Pfizer for the benefit of its

employees.      Coverage under Pfizer’s Life Insurance Plan is allegedly issued/insured by

Prudential.    Plaintiff’s Complaint also references the Pfizer Savings and Investment Plan

(Compl. ¶ 6), which is an employee benefit pension plan under ERISA.                     Fidelity Workplaces

Services LLC is the recordkeeper for Pfizer’s ERISA plans.

                 7.       Plaintiff’s claim against Co-Defendant Carole Burdick, on the other hand,

sound in state law, and the Court need not resolve any claim against Pfizer, Fidelity, or


1
 Incorrectly named in the Complaint as “Fidelity Brokerage Services (Connecticut) LLC” which is not a corporate
entity. As mentioned above, Fidelity Workplaces Services LLC is the recordkeeper for Pfizer’s ERISA plans.
                                                       2
          Case 3:21-cv-00628-VAB Document 1 Filed 05/06/21 Page 3 of 19




Prudential in order to resolve Plaintiff’s claim against Ms. Burdick.

               8.      28 U.S.C. § 1441 authorizes the removal of “any civil action brought in a

State court of which the district courts of the United States have original jurisdiction.”

               9.      A cause of action filed in state court seeking the recovery of benefits

under an employee welfare benefit plan is removable to federal court pursuant to 28 U.S.C. §

1441(c) as an action arising under federal law. See Metropolitan Life Insurance Company v.

Taylor, 481 U.S. 58 (1987); Pilot Life Insurance Company v. Dedeaux, 481 U.S. 41 (1987).

               10.     Pursuant to 28 U.S.C. § 1441(c)(1), a civil action containing “a claim

arising under the Constitution, laws, or treaties of the United States” and also “a claim not within

the original or supplemental jurisdiction of the district court” may be removed in its entirety “if

the action would be removable without the inclusion of the claim [not within the original or

supplemental jurisdiction of the district court].”

               11.     Upon removal of the type of civil action described in § 1441(c)(1), “the

district court shall sever from the action all claims [not within its original or supplemental

jurisdiction] and shall remand the severed claims to the State court from which the action was

removed.” 28 U.S.C. § 1441(c)(2).

               12.     Upon such removal, “[o]nly defendants against whom a claim [arising

under the Constitution, laws, or treaties of the United States] has been asserted are required to

join in or consent to the removal.” 28 U.S.C. § 1441(c)(2).

               13.     The claims against Ms. Burdick do not arise under the Constitution, laws,

or treaties of the United States. Nor are the remaining claims “so related to claims in the action




                                                     3
         Case 3:21-cv-00628-VAB Document 1 Filed 05/06/21 Page 4 of 19




within [the Court’s] original jurisdiction [ – the ERISA claims –] that they form part of the same

case or controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a).

               14.     Specifically, Plaintiff’s only potential claim against Pfizer, Prudential and

Fidelity arises solely under ERISA, inasmuch as Plaintiff seek to recover a payment allegedly

due under the aforementioned ERISA plan. 29 U.S.C. § 1132(a)(1)(B) (allowing suits to recover

benefits due under the terms of the plan).

               15.     In contrast, the claim against Ms. Burdick does not sound in ERISA. Ms.

Burdick is an individual who is alleged to be the beneficiary of the payment that Plaintiff seeks.

If there is any claim against Ms. Burdick, it is necessarily rooted in Connecticut common law –

for example, claims of unjust enrichment or breach of contract – and not in ERISA.

               16.     The statute does not authorize any type of ERISA claim against an

individual beneficiary like Ms. Burdick, and thus she cannot properly be a defendant in an

ERISA action. See 29 U.S.C. § 1132(a).

               17.     Because any claim against Ms. Burdick is separate and distinct from the

ERISA claim for benefits, and because the Court can resolve any claim against Pfizer, Fidelity,

or Prudential independent of any resolution of Plaintiff’s claim against Ms. Burdick, the Court

should sever any claim against Ms. Burdick from this lawsuit and remand it to state court for

further proceedings. See Miley v. Hous. Auth., 926 F. Supp. 2d 420, 429 (D. Conn. 2013)

(“§1441(c) expressly contemplates the exact scenario facing the Court in which a civil action

contains both federal claims and non-removable claims. The revised statute unambiguously

directs the Court in such a scenario to sever from the action the non-removable claim

and remand that claim back to state court”).


                                                 4
         Case 3:21-cv-00628-VAB Document 1 Filed 05/06/21 Page 5 of 19




               18.    In sum, removal of the ERISA claim against Pfizer, Prudential and

Fidelity is proper under 28 U.S.C. § 1441(c), and the Court should sever and remand the

remaining claims against the individual defendant, Ms. Burdick, to state court. 28 U.S.C. §

1441(c)(2).

               19.    Pfizer first received the Complaint upon which this removal is based on or

about April 6, 2021. This Petition for Removal is filed with this Court within thirty (30) days of

service as calculated under Rule 6 of the Federal Rules of Civil Procedure.

               20.    Pfizer submits this Petition for Removal without waiving any defenses to

the claims asserted by Plaintiff or conceding that Plaintiff has pled claims upon which relief can

be granted.

               21.    Because the claims against the remaining defendant, Ms. Burdick, are not

within the original or supplemental jurisdiction of this Court, her consent to removal is not

necessary. 28 U.S.C. § 1441(c)(2).

               22.    Through the electronic signature below, counsel for Defendant Fidelity

Workplaces Services LLC has confirmed that Fidelity consents to the removal of this action from

the Superior Court for the Judicial District of New London.

               23.    Through the electronic signature below, counsel for Defendant The

Prudential Insurance Company of America (“Prudential”) has confirmed that Prudential consents

to the removal of this action from the Superior Court for the Judicial District of New London.

               24.    This Petition will be filed promptly with the Superior Court for the

Judicial District of New London as required by 28 U.S.C. § 1446(d).




                                                5
         Case 3:21-cv-00628-VAB Document 1 Filed 05/06/21 Page 6 of 19




              25.     By copy of this document and in accordance with the Certificate of

Service, Pfizer is providing notice to all parties in this action of the filing of this Notice of

Removal pursuant to 28 U.S.C. § 1446(d).

              WHEREFORE, Defendant Pfizer respectfully requests that the above action, now

pending in the Superior Court, State of Connecticut, in the Judicial District of New London, be

removed to this Court.

                                                   DEFENDANT,
                                                   PFIZER INC.

                                            By:     /s/ David C. Salazar-Austin
                                                    David C. Salazar-Austin (ct 25564)
                                                    Jackson Lewis P.C.
                                                    90 State House Square, 8th Floor
                                                    Hartford, CT 06103
                                                    Tel: (860) 522-0404
                                                    Fax: (860) 247-1330
                                                    david.salazar-austin@jacksonlewis.com



Consent to the removal:

DEFENDANT,                                  DEFENDANT,
THE PRUDENTIAL INSURANCE                    FIDELITY WORKPLACES SERVICES LLC
COMPANY OF AMERICA

By:     /s/ James C. Goodfellow, Jr.        By:     /s/ David C. Salazar-Austin
James C. Goodfellow, Jr. (ct 427596)        David C. Salazar-Austin (ct 25564)
Seyfarth Shaw LLP                           Jackson Lewis P.C.
233 S. Wacker Drive, Suite 8000             90 State House Square, 8th Floor
Chicago, IL 60606                           Hartford, CT 06103
Tel: (312) 460-5508                         Tel: (860) 522-0404
Fax: (312) 460-7508                         Fax: (860) 247-1330
jgoodfellow@seyfarth.com                    david.salazar-austin@jacksonlewis.com
                                            (As counsel for Fidelity)




                                               6
          Case 3:21-cv-00628-VAB Document 1 Filed 05/06/21 Page 7 of 19




                                CERTIFICATION OF SERVICE

               I hereby certify that on May 6, 2021, a copy of the foregoing was filed

electronically. A copy has been served via email and/or first-class mail, postage prepaid, to all

parties of record as follows:

                                            Stephen E. Reck, Esq.
                                            Mariani & Reck Lane, LLC
                                            83 Broad Street
                                            New London, CT 06320
                                            s.reck@marianirecklane.com


                                            Jeffrey Hill
                                            Suisman Shapiro Attorneys-at-Law
                                            75 State Street
                                            New London, CT 06320
                                            jhill@sswbgg.com

                                            James C. Goodfellow, Jr. (ct 427596)
                                            Seyfarth Shaw LLP
                                            233 S. Wacker Drive, Suite 8000
                                            Chicago, IL 60606
                                            jgoodfellow@seyfarth.com

                                            David C. Salazar-Austin (ct 25564)
                                            Jackson Lewis P.C.
                                            90 State House Square, 8th Floor
                                            Hartford, CT 06103
                                            david.salazar-austin@jacksonlewis.com
                                            (As Counsel for Fidelity)

                                            Carole Burdick
                                            544 Pumpkin Hill Road
                                            Ledyard, CT 0339

                                            /s/ David C. Salazar-Austin
                                            David C. Salazar-Austin
                                                   4821-7662-1543, v. 6
Case 3:21-cv-00628-VAB Document 1 Filed 05/06/21 Page 8 of 19




        EXHIBIT A
       Case 3:21-cv-00628-VAB Document 1 Filed 05/06/21 Page 9 of 19

                                                                          Service of Process
                                                                          Transmittal
                                                                          04/06/2021
                                                                          CT Log Number 539337393
TO:     Monique Obudulu
        Pfizer Inc.
        235 EAST 42ND STREET, MAIL STOP 235/26/3
        NEW YORK, NY 10017-5703

RE:     Process Served in Connecticut

FOR:    Pfizer Inc. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  Patricia Arnold, Pltf. vs. Carole J. Burdick, et al., Dfts. // To: Pfizer Inc.
DOCUMENT(S) SERVED:               Summons, Instructions, Complaint, Statement
COURT/AGENCY:                     New London at New London Superior Court Judicial District, CT
                                  Case # NONE
NATURE OF ACTION:                 Plaintiff be required to interplead together concerning their claims from defendant
ON WHOM PROCESS WAS SERVED:       C T Corporation System, East Hartford, CT
DATE AND HOUR OF SERVICE:         By Process Server on 04/06/2021 at 13:26
JURISDICTION SERVED :             Connecticut
APPEARANCE OR ANSWER DUE:         On or before the second day after 05/18/2021
ATTORNEY(S) / SENDER(S):          Stephen E. Reck
                                  Mariani & Reck Lane LLC
                                  83 Broad Street
                                  New London, CT 06320
                                  (860) 443-5023
REMARKS:                          The documents received have been modified to reflect the name of the entity being
                                  served.
ACTION ITEMS:                     CT has retained the current log, Retain Date: 04/06/2021, Expected Purge Date:
                                  05/06/2021

                                  Image SOP

                                  Email Notification, Monique Obudulu monique.obudulu@pfizer.com
                                  Email Notification, Daniel Ferrer daniel.ferrer@pfizer.com

                                  Email Notification, Monique Obudulu monique.obudulu@pfizer.com

                                  Email Notification, Lance Arnott sopverification@wolterskluwer.com

REGISTERED AGENT ADDRESS:         C T Corporation System
                                  67 Burnside Ave
                                  East Hartford, CT 06108
                                  800-448-5350




                                                                          Page 1 of 2 / DM
           Case 3:21-cv-00628-VAB Document 1 Filed 05/06/21 Page 10 of 19

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    04/06/2021
                                                                                                    CT Log Number 539337393
TO:         Monique Obudulu
            Pfizer Inc.
            235 EAST 42ND STREET, MAIL STOP 235/26/3
            NEW YORK, NY 10017-5703

RE:         Process Served in Connecticut

FOR:        Pfizer Inc. (Domestic State: DE)




                                                  MajorAccountTeam1@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / DM
                                 Case 3:21-cv-00628-VAB Document 1 Filed 05/06/21 Page 11 of 19
  SUMMONS - CIVIL                                                                     For information on                               STATE OF CONNECTICUT
  JD-CV-1 Rev. 2-20                                                                   ADA accommodations,                                  SUPERIOR COURT (.nv
  C.G.S. §§ 51-S4051-347;51-349, 51-350, 52-45a, 52-48, 52-259;                       contact a court clerk or
  P.B. §§ 3-1 through 3-21, 8-1, 10-13                                                                                                                     www.jud.agov
                                                                                      go to: www.jud.ctgov/ADA.
  Instructions are on page 2.
 O Select if amount, legal interest, or property in demand, not including interest and costs, is LESS than $2,500.
 El Select if amount, legal interest, or property in demand, not including interest and costs,. is_$2,50.0.0c MORE.
•Select if claiming other relief in addition to, or in place of, money or damages.

  TO: Any proper officer
  By authority of the State of Connecticut, you are hereby commanded to make due and legal service of this summons and attached complaint.
  Address of court clerk (Number, street, town and zip code)                                            Telephone number of clerk                    Return Date (Must be a Tuesday)
 70 Huntington Street, New London, CT 06320                                                            (860 ) 443 —5363                             05/18/2021
•Judicial District                                        At (City/Town)                                                                  Case type code (See fist on page 2)
                                      G.A.
 n
 Housing Session                      Number:             NEW LONDON                                                                        Major: C                Minor: 20
  For the plaintiff(s) enter the appearance of:
  Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code)                                  Juns number (if attorney or law firm)
  Mariani Reck Lane LLC,83 Broad Street, New London, CT 06320                                                                                  405910
  Telephone number                            Signature of plaintiff (if self-represented)
 (860 ) 443 — 5023
 The attorney or law firm appearing for the plaintiff, or the plaintiff if                                      E-mail address for delivery of papers under Section 10-13 of tne
                                                                                                                Connecticut Practice Book (if agreed)
 self-represented, agrees to accept papers (service) electronically
 in this case under Section 10-13 of the Connecticut Practice Book. El Yes                        D    N        s.reck@marianirecklane.com

        Parties           Name (Last, First, Middle Initial) and address of each party (Number;street; P.O. Box; town; state;zip; country, if not USA)
      First            Name:   ARNOLD,PATRICIA
                                                                                                                     A TRUE COPY                      P-01
     plaintiff        Address: 79 Crary Road, Griswold, CT 06351
                                                                                                                NICI CLAG A. rorrm
    Additional        Name:
                                                                                                                    ST TE MAR AL                      P-02
     plaintiff        Address:
                                                                                                            NEW I.0      0         PST
      First           Name: BURDICK, CAROLE J.
                                                                                                                                                      D-01
    defendant         Address: 544 Pumpkin Hill Road, Ledyard, CT 06339                                                                                    OK
    Additional        Name:     FIZER INC. o its agent for service of process
                                                                                                                                                      D-02
    defendant         Address: 1 CRPRATION SYSTEM,67 Burnside Ave., East Hartford, CT 06108
    Additional        Name: FIDELITY BROKERAGE SERVICES(CONNECTICUT) LLC, do its agent for service of process
                                                                                                                                                      D-03
    defendant         Address: CT CORPORATION SYSTEM,67 Burnside Ave., East Hartford, CT 06108
   Additional         Name: PRUDENTIAL INSURANCE COMPANY OF AMERICA do Commissioner of Insurance
                                                                                                                                                      D-04
   defendant          Address: 153 Market Street, Hartford, CT 06103

 Total number of plaintiffs: 1                             Total number of defendants:4                                       J Form JD-CV-2 attached for additional parties
 Notice to each defendant
 1 You are being sued. This is a summons in a lawsuit. The complaint attached states the claims the plaintiff is making against you.
 2. To receive further notices, you or your attorney must file an Appearance (form JD-CL-12) with the clerk at the address above. Generally,
     it must be filed on or before the second day after the Return Date. The Return Date is not a hearing date. You do not have to come to
    court on the Return Date unless you receive a separate notice telling you to appear.
 3. If you or your attorney do not file an Appearance on time, a default judgment may be entered against you. You can get an Appearance
    form at the court address above, or on-line at https://jud.ct.gov/webforms/.
 4. If you believe that you have insurance that may cover the claim being made against you in this lawsuit, you should immediately contact
    your insurance representative. Other actions you may take are described in the Connecticut Practice Book, which may be found in a
    superior court law library or on-line at https://www.jud.ct.gov/ob.htm.
 5. If you have questions about the summons and complaint, you should talk to an attorney.
    The court staff is not allowed to               e on legal matters.
 Date                   Signed (Si                  per box)                                  Commissioner of Superior Court        Name of person signing
 03/29/2021                                                                                                                 Clerk   Stephen E. Reck, Esq.
 If this summons is sig i by a Clerk:                                                                                                                     For Court Use Only
                                                                                                                                              File Date
 a. The signing has been done so that t plaintiff(s) will not be denied access to the courts.
 b. It is the responsibility of the plainti (s) to ensure that service is made in the manner provided by law.
 c. The court staff is not permitted to give any legal advice in connection with any lawsuit.
 d. The Clerk signing this summons at the request of the plaintiff(s) is not responsible in any way for any
     errors or omissions in the summons, any allegations contained in the complaint, or the service of the
     summons or complaint.
                                   Signed (Self-represented plaintiff)                                               Date                     Docket Number
 I certify I have read and
 understand the above:
                                                                                        Page 1 of 2
                            Case 3:21-cv-00628-VAB Document 1 Filed 05/06/21 Page 12 of 19
Instructions

1. Type or print legibly. If you are a self-represented party, this summons must be signed by a clerk of the court.
2. If there is more than one defendant, make a copy of the summons for each additional defendant. Each defendant must receive a copy of
   this summons. Each copy of the summons must show who signed the summons and when it was signed. If there are more than two
   plaintiffs or more than four defendants, complete the Civil Summons Continuation of Parties (form JD-CV-2) and attach it to the original
   and all copies of the summons.
3. Attach the summons to the complaint, and attach a copy of the summons to each copy of the complaint. Include a copy of the Civil
   Summons Continuation of Parties form, if applicable.
4. After service has been made by a proper officer, file the original papers and the officer's retum of service with the clerk of the court.
5. Use this summons for the case type codes shown below.
    Do not use this summons for the following actions:
  (a) Family matters (for example divorce, child support,                          (e) Administrative appeals
   •   custody, paternity, and visitation matters)                                 (t) Proceedings pertaining to arbitration
  (b) Any actions or proceedings in which an attachment,                           (g) Summary Process (Eviction) actions
       garnishment or replevy is sought                                            (h) Entry and Detainer proceedings
  (c) Applications for change of name                                              (i) Housing Code Enforcement actions
  (d) Probate appeals


Case Type Codes

    MAJOR         CODE                                                                  MAJOR             CODE
                   Major/                  MINOR DESCRIPTION                                              Major/                   MINOR DESCRIPTION
  DESCRIPTION      Minor                                                              DESCRIPTION          Minor
 Contracts         C 00     Construction - All other                                 Property              P 00    Foreclosure
                   C 10     Construction - State and Local                                                 P 10    Partition
                   C 20     Insurance Policy                                                               P 20    Quiet Title/Discharge of Mortgage or Lien
                   C 30     Specific Performance                                                           P 30    Asset Forfeiture
                   C 40     Collections                                                                    P 90    All other
                   C 50     Uninsured/Underinsured Motorist Coverage
                   C 60     Uniform Limited Liability Company Act —C.G.S. 34-243
                   C 90     All other                                                Torts (Other          T 02    Defective Premises - Private - Snow or Ice
                                                                                     than Vehicular)       T 03    Defective Premises - Private - Other
 Eminent           E 00     State Highway Condemnation                                                     T 11    Defective Premises - Public - Snow or Ice
 Domain            E 10     Redevelopment Condemnation                                                     T 12    Defective Premises- Public- Other
                   E 20     Other State or Municipal Agencies                                              T 20    Products Liability - Other than Vehicular
                   E 30     Public Utilities & Gas Transmission Companies                                  T 28    Malpractice - Medical
                   E 90     All other                                                                      T 29    Malpractice - Legal
                                                                                                           T 30    Malpractice - All other
                                                                                                           T 40    Assault and Battery
 Housing           H 10     Housing- Return of Security Deposit
                                                                                                           T 50    Defamation
                   H 12     Housing - Rent and/or Damages
                                                                                                           T 61    Animals - Dog
                   H 40     Housing - Housing - Audita Querela/lnjunction
                                                                                                           T 69    Animals - Other
                   H 50     Housing - Administrative Appeal
                                                                                                           T 70    False Arrest
                   H 60     Housing. Municipal Enforcement
                                                                                                           T 71    Fire Damage
                   H 90     Housing - All Other
                                                                                                           T 90    All other
                            Injunction                                                                                         •
 Miscellaneous    M 00
                  M 10      Receivership                                                Vehicular Torts   V 01     Motor Vehicles' - Driver and/or Passenger(s) vs. Driver(s)
                  M 15      Receivership for Abandoned/Blighted Property                                  V 04     Motor Vehicles' - Pedestrian vs. Driver
                  M 20      Mandamus                                                                      V 05     Motor Vehicles' - Property Damage only
                  M 30      Habeas Corpus (extradition, release from Penal Institution)                   V 06     Motor Vehicle' - Products Liability Including Warranty
                  M 40      Arbitration                                                                   V 09     Motor Vehicle' - All other
                  M 50      Declaratory Judgment                                                          V 10     Boats
                                                                                                          V 20     Airplanes
                  M 63      Bar Discipline
                  M 66      Department of Labor Unemployment Compensation                                 V 30     Railroads
                            Enforcement                                                                   V 40     Snowmobiles
                  M 68      Bar Discipline - Inactive Status                                              V 90     All other
                                                                                                                   'Motor Vehicles include cars, trucks,
                  M 70      M unicipal Ordinance and Regulation Enforcement
                                                                                                                     motorcycles, and motor scooters.
                  M 80      Foreign Civil Judgments- C.G.S. 52-604 & C.G.S. 50a-30
                  M 83      Small Claims Transfer to Regular Docket                                       w 10     Construction of Wills and Trusts
                                                                                        Wills, Estates
                  M 84      Foreign Protective Order                                                      W 90     All other
                                                                                        and Trusts
                  M 89      CHRO Action in the Public Interest- PA. 19-93
                  M 90      All other




                                                                            Page 2 of 2
  Case 3:21-cv-00628-VAB Document 1 Filed 05/06/21 Page 13 of 19




RETURN DATE: MAY 18,2021                                SUPERIOR COURT

PATRICIA ARNOLD                                         J.D. OF NEW LONDON

       V.                                               AT NEW LONDON

CAROLE J. BURDICK,                                      March 29, 2021
PFIZER INC., FIDELITY BROKERAGE  •
SERVICES(CONNECTICUT) LLC, and
THE PRUDENTIAL INSURANCE COMPANY :
OF AMERICA



        COUNT ONE: COMPLAINT FOR INTERPLEADER (C.G.S.§ 52-484)


       1.     At all times hereinafter mentioned the Defendant, Carole J. Burdick,

was and is an individual residing in the Town of Ledyard, County of New London and

State of Connecticut.

       2.     At all times hereinafter mentioned the Defendant, Pfizer Inc.,

(hereinafter referred to as the "Defendant Employer"), was and is a corporation

organized and existing under the laws of the State of Delaware and duly authorized

to conduct insurance business in the State of Connecticut.

       3.     At all times hereinafter mentioned the Defendant, Fidelity Brokerage

Services (Connecticut), LLC,(hereinafter referred to as the "Plan Administrator"), was




                                        M ARIAN!
                                       R FCK LANF sEr




                              MARIAN'RECK LANE, LLC
            83 BROAD STREET NEW LONDON,CT 06320 JURIS #405910(860)443-5023
Case 3:21-cv-00628-VAB Document 1 Filed 05/06/21 Page 14 of 19




and is a limited liability company organized and existing under the laws of the State

of Delaware and duly authorized to conduct business in the State of Connecticut.

          4.      At all times hereinafter mentioned the Defendant, Prudential Insurance

Company of America,(hereinafter referred to as the Defendant "Insurance

Company"), was and is a corporation organized under the laws of the State of New

Jersey and duly authorized to conduct insurance business in the State of

Connecticut.

          5.      The Plaintiff was married to Walter P. Arnold, the insured, from August

24, 1963 to November 1, 2001.

          6.      On or about November 1, 2001, Walter P. Arnold, the insured, was

employed by the Defendant Employer and participated in its Pfizer Savings

Investment Plan, as managed by the Defendant Plan Administrator. As part of said

Plan, the Defendant Insurance Company issued to Walter P. Arnold a policy of life

insurance in the approximate sum of $96,000 and a policy in the approximate sum of

$2,500, both being payable to the Plaintiff who was named as the beneficiary in the

policy.

          7.     The Plaintiff and the insured were divorced on November 1, 2001 and

pursuant to the terms of the divorce judgment of the Plaintiff and the insured, the


                                              .1‘.
                                                   L.
                                      1     M ARIANI
                                          .RFCK LNw
                                          ....,04..c-, ,,. 1.=.



                                 MARIANI RECK LANE,LLC
               83 BROAD STREET NEW LONDON,CT 06320 JURIS #405910(860)443-5023
 Case 3:21-cv-00628-VAB Document 1 Filed 05/06/21 Page 15 of 19




Plaintiff was to be named the irrevocable beneficiary or survivor annuitant on his

Pfizer life insurance policies which include the subject policies.

       8.        Thereafter, it is believed that a purported certificate of change of

beneficiary was filed with the Defendant Insurance Company naming the Defendant,

Carole J. Burdick, as the beneficiary thereof contrary to the terms of the divorce

judgment.

       9.       The insured died on February 6, 2021 having duly performed all his

obligations under the policy and proof of such death having been duly made, there

became due and payable under the policy the principal sum thereof.

       10.       It is believed that the Defendant Employer, Defendant Plan

Administrator and the Defendant Insurance Company are ready and willing to pay

this sum to such person as may prove his or her right to receive the same.

       1 1.     The Plaintiff claims that pursuant to the terms of the divorce judgment

she is entitled to said proceeds.




                                      I'
                                       MA
                                      R FCK LNF .




                                MARIANI RECK LANE, LLC
              83 BROAD STREET NEW LONDON,CT 06320 JURIS #405910(860)443-5023
Case 3:21-cv-00628-VAB Document 1 Filed 05/06/21 Page 16 of 19




    COUNT TWO: CONSTRUCTIVE TRUST AS TO DEFENDANT

    CAROLE J. BURDICK


    1. The Plaintiff was married to Walter P. Arnold, the insured, from August 24,

       1963 to November 1,2001.

    2. On or about November 1, 2001, Walter P. Arnold was employed by the

       Defendant Employer and participated in its Pfizer Savings Investment Plan,

       as managed by the Defendant Plan Administrator. As part of said Plan, the

       Defendant Insurance Company issued to Walter P. Arnold a policy of life

       insurance in the approximate sum of $96,000 and a policy in the

       approximate sum of $2,500, both being payable to the Plaintiff who was

       named as the beneficiary in the policy.

    3. The Plaintiff and the insured were divorced on November 1, 2001 and

       pursuant to the terms of the divorce judgment of the Plaintiff and the

       insured, the Plaintiff was to be named the irrevocable beneficiary or

       survivor annuitant on his Pfizer life insurance policies which include the

       subject policies.

    4. The Insured married the Defendant, Carole J. Burdick, on April 10, 2004.




                                     M AR iAN
                                    RECK LANE,,
                                   .
                                   ...1,•)Nr•,••   I.."




                          MARIANI RECK LANE,LLC
        83 BROAD STREET NEW LONDON,CT 06320 JURIS #405910(860)443-5023
Case 3:21-cv-00628-VAB Document 1 Filed 05/06/21 Page 17 of 19




     5. Thereafter, it is believed that a purported certificate of change of

        beneficiary was filed with the Defendant Insurance Company naming the

        Defendant, Carole J. Burdick, as the beneficiary thereof contrary to the

        terms of the divorce judgment.

    6. The Insured and the Defendant, Carole J. Burdick, were subsequently

        divorced on August 25, 2015.

    7. If the Defendant, Carole J. Burdick, has or should she receive the proceeds

        of the subject insurance policies, it would be contrary to the orders of the

        court pursuant to the Divorce Judgment of the Plaintiff.

    8. If the Defendant, Carole J. Burdick, has or should she receive the proceeds

        of the subject insurance policies, she would be holding the proceeds as

        constructive trustee for the Plaintiff.




                                       M Ai-11ANI
                                      R EC.:K LANE ar



                          MARIANI RECK LANE,LLC
        83 BROAD STREET NEW LONDON,CT 06320 JURIS #405910(860)443-5023
Case 3:21-cv-00628-VAB Document 1 Filed 05/06/21 Page 18 of 19




       WHEREFORE,the Plaintiff claims

       1.      That the Plaintiff and the Defendant beneficiary be required to

interplead together concerning their claims to the money now in the hands of the

Defendant Insurance Company.

       2.      That upon payment of the money by the Defendant Employer,

Defendant Plan Administrator and the Defendant Insurance Company to such person

as a court may order that it be discharged of all liabilities to such claimants with

reference thereto.

       3.      That a constructive trust be imposed on the insurance proceeds so that

the funds can be turned over to the Plaintiff.

      4.       that the Plaintiff be allowed a reasonable sum for the counsel fees and

disbursements.

                                                    THE PLAINTIFF,
                                                    PATRICIA ARNOLD



                                                     St           eck, Esq.
                                                     Ma     & Reck, LLC
                                                     ,Her
                                                        'Attorney




                                         ‘14
                                           1
                                         MARIAM
                                        RECK LANE




                              MARIANI RECK LANE,LLC
            83 BROAD STREET NEW LONDON,CT 06320 JURIS #405910(860)443-5023
 Case 3:21-cv-00628-VAB Document 1 Filed 05/06/21 Page 19 of 19




RETURN DATE: MAY 18, 2021                                        SUPERIOR COURT

PATRICIA ARNOLD                                                  J.D. OF NEW LONDON

       V.                                                        AT NEW LONDON

CAROLE J. BURDICK,                                               March 29, 2021
PFIZER INC., FIDELITY BROKERAGE
SERVICES(CONNECTICUT) LLC, and
THE PRUDENTIAL INSURANCE COMPANY :
OF AMERICA


                       STATEMENT OF AMOUNT IN DEMAND

       Pursuant to C.G.S. § 52-91 the Plaintiff hereby declares that the amount, legal

interest or property in demand is greater than Fifteen Thousand Dollars or more,

exclusive of interest or costs.



                                                       THE PLAINTIFF,

                                                       PATRICIA ARNOLD



                                                       By
                                                               ephen E. '-ck, Esq.
                                                              Mari      Reck, LLC
                                                                r Attorney




                                       '1 A   1 A NI
                                               L.,,ZkNF itr




                              MARIAN1 RECK LANE,LLC
            83 BROAD STREET NEW LONDON,CT 06320 JURIS #405910(860)443-5023
